C. Allen, J.
Where there is a plan, showing a tract of land laid out into streets and passageways, blocks and lots, the blocks and lots are usually defined by lines which are coincident with the outer lines of the streets and passageways, and the *89dimensions and boundary lines of the blocks and lots are usually expressed in figures which exclude the streets and passageways. And when in a deed of a lot of land reference is made to such a plan, it is usual to give the dimensions of the lot as shown by the plan. But although in such cases the literal description in the conveyance does not in terms include the grantor's interest in the adjacent streets or passageways, yet the presumption is so strong that a grantor under such circumstances does not intend to retain the fee therein, subject to the right of way, after disposing of all his interest in the land which is subject to exclusive occupancy, that it has come to be established as a rule of law that the conveyance will by implication be held to include one half of such adjacent streets and passageways, if the grantor owns the same, unless there is something further to show a contrary intention.
In Codman v. Evans, 1 Allen, 443, enough was found to show such contrary intention, and the passageway was held not to be included in the grant.
In Motley v. Sargent, 119 Mass. 231, a case in some particulars much like Codman v. Evans, sufficient evidence of such contrary intention was wanting, and the general rule was applied, that, where there is a boundary upon a fixed monument which has width, as a way, stream, or wall, even if the measurements run only to the side of it, the title to the land conveyed passes to the line which would be indicated by the middle of the monument. So in Clark v. Parker, 106 Mass. 554, it was held that “ the law presumes it to be the intention of the grantor to convey the fee of the land to the centre of the way, if his title extends so far. This presumption is of course controlled, whenever there are words used in the description showing a different intention. But it has been held that giving measurement, in the deed, of side lines, which reach only to the outer line of the way, are not alone sufficient to overcome it.” And in Berridge v. Ward, 10 C. B. (N. S.) 400, a reference in a deed to a plan annexed, the measurement and coloring of which would exclude the highway, was held not to control the presumption of law that the soil of the highway, to the centre thereof, passes by the conveyance. See also Walker v. Boynton, 120 Mass. 349; White v. Godfrey, 97 Mass. 472. The grant in such a deed of a right or privilege *90to use the passageway or street does not exclude the inference of a grant of one half thereof, because it is designed to show that the grantee shall have a right to use the whole width thereof. Motley v. Sargent, ubi supra. Peck v. Denniston, 121 Mass. 17.
Looking at the deeds in the present case in the light of the foregoing decisions, it must be held that they conveyed the fee in the streets and passageways to the several grantees.

Petition dismissed.